     Case 1:10-cv-02709-PGG-RWL Document 430
                                         429 Filed 06/01/20 Page 1 of 1




ROBERT WISNIEWSKI P.C.                                    40 WALL STREET, SUITE 2833• NEW YORK, NY 10005
      ATTORNEYS-AT-LAW                                   T EL: (212) 267-2101 • FAX: (646) 512-5604
                                                         W EBSITE: www.rwapc.com


                                                              June 1, 2020

Hon. Robert W. Lehrburger, USMJ
United States District Court
Southern District of New York
500 Pearl Street, Room 1960
New York, NY 10007-1312
       VIA ECF                                                                    6/1/2020

                       Re:     Wilson et. al. v. Pasquale DaMarino et. al.
                               SDNY Docket No.: 10-cv-2709(PGG)(RWL)

Dear Judge Lehrburger,

       I represent Plaintiffs in the above-captioned matter. I write with all Defendants’ consent
to request yet another extension of time to file a motion for the Cheeks review by Tuesday, July
7, 2020. This is a third request of this sort. There is no prejudice to any party.

        By way of status report, we advise you that over a month ago, the parties submitted a
consent to Your jurisdiction in paper form to the Orders and Judgments clerk, as per the Court
rules. We do not see it entered on the Docket yet.

         As regards the parties’ efforts to execute the settlement agreement, there has been
progress but we need more time. Defendants did not relent on their request that each Plaintiff
sign a settlement agreement. Unfortunately the current situation makes it extremely difficult for
Plaintiffs to notarize their signatures. A number of Plaintiffs are mothers who have difficulty
leaving their children to look for a notary in their neighborhood. Other Plaintiffs whose recovery
under the settlement is very small advise that they wish to wait until the lockdown is lifted so that
it will be easier for them to notarize the documents.

         I have advised opposing counsel of these difficulties and they readily agreed to the
proposed extension. We all believe, based on the media reports, that there will be some ability
for people to leave their homes before the end of June. Hence the request for an extension of time
to file the Cheeks motion until a day after the July 4 holiday, that is Tuesday, July 7, 2020.

       Thank you for your attention to the foregoing.

                                                              Respectfully submitted,

                                                              /s/Robert Wisniewski
      6/1/2020                                                Robert Wisniewski
